United States Court of Appeals
                       For the First Circuit
No. 06-2701

                          GLOBAL NAPS, INC.,

                         Plaintiff, Appellant,

                                  v.

      VERIZON NEW ENGLAND, INC., d/b/a VERIZON MASSACHUSETTS;
    MASSACHUSETTS DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY;
    PAUL B. VASINGTON, in his capacity as Commissioner; JAMES
 CONNELLY, in his capacity as Commissioner; W. ROBERT KEATING, in
his capacity as Commissioner; DEIRDRE K. MANNING, in her capacity
   as Commissioner; EUGENE J. SULLIVAN, JR., in his capacity as
                           Commissioner,

                       Defendants, Appellees.


                                ERRATA

     The opinion of this Court, issued on October 16, 2007, should

be amended as follows:

     On page 3, line 2 of 1st paragraph, replace "customer" with

"customer's".

     On page 4, lines 1-4 of 2nd paragraph, change the sentence to

read:      "In the ISP Remand Order, the FCC adopted an interim

intercarrier compensation scheme, which became the sole vehicle for

such compensation as of June 14, 2001, to address the imbalance

caused by ISP traffic.".

     On page 7, line 4 of 2nd paragraph, omit "the".

     On page 10, line 2 of 2nd paragraph, insert "of" after

"issue".
    On page 11, 3rd line of 3rd paragraph, insert "of" after

"issue".

    On page 12, line 3 of 2nd paragraph, omit "the" before

"DTE's".